Counsel for appellant has filed a motion for a rehearing upon the following ground: *Page 125 
"That the said decision is based on an entirely erroneous conception of the record in the case, in this, towit: That in said opinion the court states the following: `The state also introduced a certificate of a United States license issued to appellant and one Tom Hadley to engage in the business of retail liquor dealers in Muskogee, dated July, 1910, on which the sum of $25 was paid. This certificate was duly signed by the internal revenue collector for the state of Kansas.' This recital in the opinion of that portion of the evidence referred to is wholly erroneous, for the reason that the revenue license referred to was issued to R.E. Hadley and Tom Hadley. There is no reference whatever in the license to the appellant, Roscoe Hadley, nor is there even a suggestion in the testimony that Roscoe Hadley and R.E. Hadley were the same person."
We are always not only willing, but anxious, to correct any errors which we may make in our opinions, and for the purpose of enabling us to do this we look with favor upon motions for a rehearing; but at the same time we respectfully request counsel to carefully examine the records, and be certain that a mistake has been made, before filing such motions, for, unless well taken, they entail a great deal of unnecessary labor upon the members of this court, who are already worked to the limit of human endurance. If counsel for appellant had examined the record carefully, they never would have filed this motion.
The certificate of the United States license referred to in the opinion is in the following language:
"Record of Special Tax Payers and Registers. District of Kansas. Page 51. Page 8: Name, Busy Drug Store, Tom R. Hadley and R.E. Hadley; business, R.L.D.; place, Muskogee; from what time, July, 1910; amount of tax, $25.00; date of payment or issue of certificate, July 5; serial No. of stamp, 110,902; serial No. of form 11, 862; remarks, 110 North 2d street."
When the state's witness, J.D. Robbins, was on the stand, he testified as follows:
"Q. Do you know the defendant? A. Yes, sir; I do. Q. Do you know of your own knowledge that Roscoe Hadley is R.E. Hadley? A. Yes, sir; he is."
The same witness testified that the place of business of appellant was 110 North Second street, in the city of Muskogee. *Page 126 
When the witness Vernon Lofton was on the stand, he testified that he knew appellant, and his place of business was on North Second street, in the city of Muskogee, and was known as the "Busy Drug Store."
The license in this case was issued to Tom R. Hadley and R.E. Hadley to conduct the business of retail liquor dealers in the Busy Drug Store at 110 North Second street, in the city of Muskogee. While the appellant was prosecuted as Roscoe Hadley, yet when he took the stand as a witness in his own behalf he was sworn and testified as R.E. Hadley. We therefore cannot agree with counsel for appellant that there is not even a suggestion in the testimony that R.E. Hadley and Roscoe Hadley were the same persons. On the contrary, we are of the opinion that the testimony for the state on this subject is positive and direct, and it was also conclusively proven that Roscoe Hadley and R.E. Hadley are one and the same person by the evidence of appellant while on the witness stand.
Motion for a rehearing is therefore denied.
ARMSTRONG and DOYLE, JJ., concur.